Citation Nr: 1639234	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-25 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active service from December 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  

In June 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant claims service connection for bilateral hearing loss and tinnitus based upon service incurrence.  He gave a history of working as a heavy weapons specialist and undergoing extensive M-1 rifle training, ongoing training firing 50 caliber machine guns, M-60 machine guns, 81 millimeter mortar, and attending jump school.  He states he had hearing loss and tinnitus in service and he continues to have the same.  

The appellant underwent examinations for VA purposes in June 2011, December 2012, and August 2013.  The June 2011 and December 2012 examinations showed normal hearing in service and the opinions of the examiners indicated that it was less likely than not (less than 50 percent probability) that his bilateral hearing loss was due to noise exposure in service.  The December 2012 examiner specifically stated that the appellant had normal hearing for VA purposes through the 1990's.  

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  It is not a sufficient rationale for a negative nexus opinion merely to state that an appellant's hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

If the diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015).  

As the examination reports for VA purposes provided inadequate rationales for the nexus opinions, the appellant requests and warrants another VA audiology examination in connection with this claim.  Also, fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124   (1991).

The appellant stated that he received treatment in the 1980's by an audiologist, who was an older gentleman.  However, he has not been able to locate the audiologist or his treatment records.  However, he received treatment for the past 5 years from Head and Neck Associates.  Those records are not associated with the claims folder and should be located and associated therewith.  He also underwent an audiology examination from COSTCO that is not associated with the claims file.  

Since an examiner has determined that tinnitus is secondary to the appellant's hearing loss, this issue should be held in abeyance until such time as the question of hearing loss etiology is determined.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, (to include Head and Neck Associates and COSTCO) that may have come into existence since the time the claims file was last updated by the AOJ.  Any negative development should be documented in the claims file.  

2.  Following completion of the above, schedule the appellant for a VA audiology examination, including an audiogram and Maryland CNC speech recognition test, to determine the nature, severity, and etiology of any current bilateral hearing loss the appellant may have.  All indicated testing and studies should be conducted.  

The examiner is then requested to indicate whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's bilateral hearing loss is etiologically related to service, especially any noise exposure sustained during service, and specifically taking into consideration his military occupational specialty working with military firing of rifles, machine guns, and his presence on the flight line wherein he obtained parachute training, all particularly without hearing protection.  

All findings and conclusions requested should be set forth in a legible report. Supporting rationale must be provided with each requested opinion.  

It is not a sufficient rationale for a negative nexus opinion merely to state that an appellant's hearing was within normal limits on audiometric testing during service.  In such a case, service connection is not precluded if there is sufficient evidence to demonstrate a relationship between the appellant's service and a current disability which satisfies 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  The AOJ should review the claims file. If any development is incomplete, the AOJ should take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the claim should be readjudicated.  If the claim on appeal is not granted to the appellant's satisfaction, send him and his representative a supplemental statement of the case and give them the opportunity to submit additional evidence and/or argument in response prior to returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

